DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Fig. 7) in the reply filed on May 20, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 56-18708 U. JP 56-18708 U discloses a tongue comprising, a plate 4 having a longitudinal portion that is insertable into a buckle 10, and a broader portion that is located on an opposite side from a tip end 10of the longitudinal portion and is formed wider than the longitudinal portion, the broader portion being covered at least in part (via a coating 3), wherein the broader portion has a base that is connected to the longitudinal portion, a 15beam that extends in a long-side direction of the broader portion, a connecting portion that connects the base to the beam, and a through hole 2 that is defined by the base, the beam, and the connecting portion and through which a seat belt 5 is inserted, 20and an edge, located at a side portion of the beam forming the through hole, is subjected to a beveling press or is chamfered (Figs. 4(b), 5(a) and 5(b)), the edge facing one side of the seat belt passing through the through 25hole to a shoulder anchor 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (US 2003/0173766 A1) in view of Richelsoph et al. (US 2015/0100089 A1). Mather teaches a tongue 150 comprising, a plate having a longitudinal portion that is insertable into a buckle 160, and a broader portion that is located on an opposite side from a tip end 10of the longitudinal portion and is formed wider than the longitudinal portion, the broader portion being covered at least in part (by seat belt 120 – see Fig. 2), wherein the broader portion has a base that is connected to the longitudinal portion, a 15beam that extends in a long-side direction of the broader portion, a connecting portion that connects the base to the beam, and a through hole that is defined by the base, the beam, and the connecting portion and through which a seat belt 120 is inserted (Fig. 2). The beam is offset to a side of the longitudinal portion in a direction perpendicular to an extending direction of the longitudinal portion and to an extending direction of the broader portion (Fig. 2). Mather does not teach that edges of the through hole are chamfered. Richelsoph teaches a chamfered edge 140p (paragraph 0278). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to chamfer the edges of the tongue at the through hole in Mather, according to the known technique taught by Richelsoph, in order to allow the seat belt to engage the tongue “without contacting a sharp edge” (paragraph 0278).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614